Citation Nr: 1201137	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  07-35 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asthma to include as secondary to service-connected idiopathic angioedema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1976 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case was also previously before the Board in July 2011 when it was referred to the Veterans Health Administration (VHA) for a medical expert opinion.  An opinion was obtained in September 2011 and a copy of this opinion was sent to the Veteran and his representative in October 2011.  


FINDINGS OF FACT

Asthma was not incurred in service, nor caused or aggravated by service-connected idiopathic, non-allergic angioedema.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for asthma on a direct basis or as secondary to service-connected idiopathic angioedema have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in August 2005 and May 2006 that fully addressed all notice elements.  The August 2005 letter, sent prior to the initial adjudication of the claim, advised the Veteran of how to substantiate a claim for direct service connection and also advised that medical evidence must show a reasonable possibility that the new disability was caused by the service-connected condition.  This letter also specifically identified the service-connected disability of idiopathic angioedema and as such provided general notification of how to substantiate a claim for asthma on a secondary basis.  The letter also advised the Veteran of the division of responsibility between the Veteran and VA for obtaining the required evidence.  The May 2006 letter included the criteria for determining an effective date and disability rating in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006). The timing deficiency of the May 2006 letter was remedied by the fact that the Veteran's claims were readjudicated by the RO in September 2007, December 2008, and July 2009, after proper VCAA notice was provided. Mayfield v. Nicholson, 444 F.3d 1328 (2006). 

VA has a duty to assist the Veteran in the development of the claim. T his duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  The Veteran submitted statements in support of his claim.  The Veteran was also afforded a VA examination in May 2009. This examination was performed by a medical professional who reviewed the claims file and VA records, considered the Veteran's subjective history and completed a physical examination of the Veteran. Additionally, a VHA opinion was obtained in September 2011.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Applicable Law and Regulations

The Veteran contends that his asthma is secondary to service-connected idiopathic angioedema. See VA Form 21-4138, March 2005.  He thus seeks service connection on a secondary basis.   

Service connection may be granted for disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011). 

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition. 38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. App. 439 (1995), secondary service connection may be found where a service connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder). 

The Board notes that the regulation addressing service connection for disabilities on a secondary basis, 38 C.F.R. § 3.310, was amended in September 2006. See 71 Fed. Reg. 52,744 -52,747 (Sept. 7, 2006), effective October 10, 2006.  The change was made to conform VA regulations to decisions from the Court, specifically Allen v. Brown, 7 Vet. App. 439 (1995).  The prior regulation addressed whether a service connected disability was the cause of a secondary disability.  The Allen decision provides for consideration of whether a service-connected disability aggravates a non-service-connected disability.  The change in regulations includes the holding from Allen in a new section, 38 C.F.R. § 3.310(b).  However, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, a version which favors the Veteran.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran. 

Factual Background and Analysis  

The Veteran seeks entitlement to service connection for asthma as secondary to service-connected idiopathic angioedema, with swelling of the hands, feet, testicles, arms, and face.  

As an initial matter, the Board notes that service treatment records (STRs) are negative for a diagnosis of or treatment for asthma.  STRs do show complaints of tenderness and swelling of the hands and feet in May 1979 and the separation examination reflects as much.  (Note: the Veteran was ultimately service-connected for this condition, which was later diagnosed as idiopathic angioedema).  Clinical evaluations of the lungs and chest were also normal upon separation from service in 1979.  There is also no evidence of such disability within one year after discharge from service. 

Rather, the first pertinent evidence of record is dated in August 2001, some 22 years after discharge from service.  This VA treatment record shows complaints of shortness of breath with swelling of the lips, eyes, and ears.  A past medical history of asthma was noted.  Pertinent diagnoses included swelling consistent with angioedema, clubbing, and hypertension.  Pulmonary Function Tests (PFTs were recommended in order to confirm the asthma diagnosis.  

A November 2001 VA treatment record again shows complaints of shortness of breath and swelling.  The Veteran reported having shortness of breath for the last two and one-half years and that it occurred at rest and with exertion.  Treatment with Albuterol usually provided prompt relief.  He reported that he had never been formally diagnosed with asthma.  A chest x-ray was normal.  He also complained of recurrent swelling over the past 30 years.  The diagnostic impression was chronic idiopathic angioedema and shortness of breath.  The possibility of an asthma diagnosis was also noted.  

A March 2002 VA examination report noted episodes of swelling of the hand and feet beginning in 1977/1978, with subsequent swelling of the entire body.  Shortness of breath began in 1999; it was noted that he underwent a full evaluation and was eventually diagnosed with bronchial asthma.  The assessment was idiopathic angioedema and bronchial asthma.  

An August 2004 VA examination report again noted complaints of swelling and difficulty breathing.  It was noted that the Veteran had been using inhalers for the past six years.  Chronic idiopathic angioedema was diagnosed with recurrent episodes of swelling involving all different parts of the body.  Bronchial asthma with episodic wheezing and shortness of breath was also diagnosed.   

A March 2006 VA treatment record shows complaints of shortness of breath with asthmatic episodes.  The Veteran specifically complained of shortness of breath during angioedema episodes.  The physician diagnosed asthma and angioedema and noted that "Veteran has asthma with this, and whatever is provoking the angioedema at this time, is probably provoking the bronchospasm at that time."

In May 2009, the Veteran underwent a VA examination for evaluation of his asthma and angioedema.  The VA examiner opined that the asthma condition was not caused by or a result of angioneurotic edema.  He reasoned that idiopathic edema may cause "asthma-like symptoms, but not asthma itself."   

VA requested an etiological opinion from the Veterans Health Administration (VHA) given the complexity of the current claim.  A pulmonologist at a VA medical facility provided the requested opinion in September 2011.  The pulmonologist indicated that he had reviewed the claims file and medical record and that the Veteran had been properly diagnosed with idiopathic angioedema, i.e., angioedema without urticaria.  By definition, he explained, this is a non-allergic angioedema.  While allergic angioedema may be associated with bronchospasm, the Veteran clearly did not have hives or bronchospasm when the non-allergic angioedema was diagnosed nearly 23 years earlier in-service.  He opined that if the Veteran subsequently developed asthma, there was no evidence in the medical literature to support such a causal relationship between the presence of idiopathic angioedema and the subsequent development of asthma.  

In addition, the pulmonologist noted that the mechanism of allergic angioedema, which may be associated with asthma, can be an "immediate classical, type 1, immunoglobin E-mediated hypersensitivity reaction, or a non-allergic hypersensitivity."  In this case, the Veteran has not been diagnosed with any of these asthma-associated conditions.  He simply has idiopathic angioedema (i.e., non-allergic angioedema), which is not associated with asthma in the medical literature or in the pulmonologist's own clinical experience.  

The VHA specialist concluded that any current asthma or respiratory disability is not due to the Veteran's service-connected idiopathic angioedema.  In addition, he opined that any current asthma or respiratory disability has not been aggravated by the Veteran's service connected idiopathic angioedema.  

Clearly, both the VHA medical expert's opinion and the May 2009 VA examiner's opinion are against the Veteran's claim that his asthma is secondary to his service-connected idiopathic (non-allergic) angioedema.  The Veteran has presented no competent (medical) evidence to the contrary.  The Board does acknowledge the March 2006 VA treatment record which notes that "whatever" is provoking the angioedema is also likely provoking the asthma/bronchospasm.  However, this clinical note far less probative than the aforementioned VA/VHA medical opinions which specifically address the primary issue in this case - i.e., whether the Veteran's asthma is proximately due to the service-connected idiopathic angioedema.  The Board affords these opinions great probative value since they were rendered after a thorough review of the claims file; are supported by rationale; and directly address the issue at hand.  

Further, the Veteran's own statements (that his asthma is secondary to service-connected idiopathic angioedema) are not competent evidence; he is a layperson and lacks the training to opine in a matter that is beyond the capability of lay observation. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the Veteran has not provided evidence of medical training reflecting the competence to provide an opinion as to whether his asthma is proximately due to idiopathic angioedema. Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70   (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

In sum, the medical evidence weighs against the claim.  All nexus opinions of record conclude the asthma is neither due to nor aggravated by service-connected angioedema.  The Board finds the opinion of the VHA physician to be particularly probative as the examiner reviewed the claims file, including the Veteran's lay statements, and provided an opinion and rationale as to the relationship (or lack thereof) between non-allergic angioedema and asthma. (Emphasis added). Black v. Brown, 5 Vet. App. 177, 180 (1993). See also, Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998).  The VHA physician's conclusion that the angioedema is non-allergic (as opposed to allergic angioedema which is associated with bronchospasm) is further supported by other medical evidence of record, to include his expertise as a pulmonologist and cited medical literature.  This also includes references to service treatment records and VA treatment records.  In addition, the VHA expert opined that no aggravation was present.  

The Board does not doubt the Veteran is sincere in his belief that his asthma is secondary to his service-connected idiopathic angioedema.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted. 

The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for asthma as secondary to idiopathic angioedema is denied. 

ORDER

Entitlement to service connection for asthma on a direct basis or as secondary to service-connected idiopathic angioedema is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


